Opinion issued July 26, 2007










 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00596-CR
____________

IN RE ROBERT FOUNTAIN, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Robert Fountain, filed a petition for writ of mandamus requesting that
this Court compel respondent
 to rule on his pro se motion to remove his appointed
counsel and allow him to proceed without counsel after having been admonished of
the dangers and disadvantages of self-representation.  We deny the petition.
          First, relator’s petition does not meet the requirements of the Texas Rules of
Appellate Procedure.  For example, it does not include an appendix, and it does not
certify that a copy was served on respondent.  See Tex. R. App. P. 9.5, 52.3(j).
          In addition, there are three prerequisites for the issuance of a writ of mandamus
by an appellate court, namely:  (1) the lower court must have a legal duty to perform
a nondiscretionary act; (2) the relator must make a demand for performance; and (3)
the subject court must refuse that request.  Barnes v. State, 832 S.W.2d 424, 426
(Tex. App.—Houston [1st Dist.] 1992, orig. proceeding).  Relator has not provided
us with a record that shows that he made any request of respondent to perform a
nondiscretionary act that respondent refused. Barnes v. State, 832 S.W.2d 424, 426
(Tex. App.—Houston [1st Dist.] 1992, orig. proceeding).
          The petition for writ of mandamus is denied.
          It is so ORDERED.
PER CURIAM

Panel consists of Justices Nuchia, Hanks, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).